DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received April 09, 2021.  Claims 3, 10 and 17 have been canceled. Claims 1, 8 and 15 have been amended.  No new claims have been added.  Therefore, claims 1-2, 4-9, 11-16 and 18-20 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Information Disclosure Statement
The IDS submitted 04/09/2021 has been reviewed and considered.
Response to Arguments/Amendments
Claim Rejections - 35 USC § 101
Applicant's arguments filed April 09, 2021 have been fully considered but they are not persuasive. 
 In the remarks applicant argues that the claim limitations directed toward a system for increasing security of an NFC data transfer between the NFC chip and 
In the remarks applicant disagrees with the previous Office action position that there is not particular technical process related to the information stored in the form of standard codes and the process claimed does not impact or improve upon NFC reader processes.  Applicant argues that the inclusion of a data value into the resource information written on the NFC chip and computing device by providing the data value in both the resource information and database, creating a data verification step.  The examiner respectfully disagrees.  The examiner notes that the applicant does not explain how data written on the NFC chip where data value provided in the resource information and database has any impact or improvement to NFC technology.  Applicant’s argument is not persuasive as data matched for verification related to a transaction is an abstract concept.  The rejection is maintained.
In the remarks applicant recites the limitations arguing that similar to example 40 which provided a technical solution to control data transmission is applicable to the current application.  Applicant argues that the claim limitations as a whole integrate the .
Claim Rejections - 35 USC § 103
Applicant's arguments filed April 09, 2021 have been fully considered but they are not persuasive. 
  In the remarks applicant argues that the data value comprising “multi-character” code based on specific algorithm associated with user dataset is not taught by the prior art references as the multi-character code is not analogous to the prior art teaches data content in magnetic strips as the magnetic stripe of a card is not a specific algorithm.  The examiner respectfully disagrees with the premise of applicant’s argument.  The claim limitations recite extracting data from a chip where the information comprises a multi-character code that is based on a specific algorithm associated with a dataset of the user, compare data to expected data, determine data and expected data match, credit card information, debit card information, account information, user information, user profile information, shipping information, authentication preference information, transaction amount threshold information, approved transaction type information, prohibited transaction type information, an image associated with the user, and transaction rules”.     The specification does not provide any details with respect to the “specific algorithm” as it relates to its content, purpose or how it relates to the multi-character code.  The term “specific algorithm” is so broad as to encompass a encoding of data.  Magnetic stripe encoding is a common feature in ID card software.  The prior art teaches that the magnetic card stripe information is stored in the wallet (see para 0041-0042),  The prior art Spodak teaches” universal card 110 can also include a radio communications apparatus 117 to emulate an access card which uses a radio communications apparatus. Radio communications apparatus 117 can either be a passive radio transmitter, or an active radio transmitter powered by power source 113. The ID number transmitted by the radio communications apparatus 117 can be programmed so that the universal card can programmed to emulate different traditional access cards. When programming the universal card 110 to emulate an access card, it may be desirable to verify the identity of the user prior to programming the universal card 110. Examples of user verification are discussed below.” (para 0054).  The programming of the card is a specific algorithm, the ID number to emulate different traditional card is data associated with the user.  The prior art makes clear in para 0048 that the data programmed on the universal card includes datasets associated with the user.  The prior art teaches in para 0066 “ Once the user selects 310 an action for programming, the data required for the programming action is determined 311. In order for the universal card to be programmed to emulate a magnetic stripe of a payment card, the universal card would need all the data required to be in the dynamic required stripe. The data could include all the information needed to fill Track 1 and Track 2, as discussed above and shown in Tables 1 and 2. … the required data is not available, the user is prompted to select 310 another action for programming.   Accordingly the examiner is not persuaded that the prior art Spodak fails to teach the amended limitations “data value comprises multi-character code [multi-character code of magnetic stripe] that is based on a specific algorithm [specific program to program universal card] associated with a user dataset [user account information and authentication information] of the user.  
In the remarks applicant argues that the prior art fails to teach “automatically loading” data fields in the wallet with information received from the NFC data transfer.  The examiner notes that the loading data fields in the wallet from NFC data transfer is not supported in the specification or the claim limitations.  With respect to the “In response to determining that the dynamic data value matches the expected dynamic data value, the system may automatically load the identified resource information into a digital wallet stored in the computing device of the user.” (para 0004, para 0064); has support for “when the user 110 decides to enroll in an NFC application 421 program, the user 110 downloads, is assigned, or otherwise obtains the NFC application” (para 0054); has support for “The digital wallet application 424 may be configured to receive account or card information ( e.g., credit card information) from that has been extracted from an NFC chip and automatically populate fields within the digital wallet application 424 with the extracted information… extracted information may be formatted such that the information type and the information field is known and by the digital wallet application 424 ( e.g., based on position or coding within the extracted NFC data) and can therefore be matched to an applicable field” (para 0057). Please note in para 0057, the data fields are populated based on the coding or information field of the wallet and the extracted data.  With respect to the automatically loaded limitation, Applicant’s argument is moot as a new reference has been applied in light of the amendments. 
Claim Interpretation
The term “dynamic value” has no specific definition in the specification and therefore so broad as to encompass any common form of transaction security tool such as transaction encryption key.  These terms will be given their broadest reasonable 
With respect to the limitation “wherein loading the resource information comprises identifying one or more information fields within the resource information based on one or more data positions within the standard code” to be equivalent to as disclosed in para 0056 where the identifying information fields where information extracted is matched to an applicable field. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.

In reference to Claims 1-2 and 4-7:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 1 and the dependent claims. Such systems 
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 1 recites functions to write information on a communication chip, detect interaction between the communication chip and user computing device, the user device to extract resource information from the chip, populate the data in a digital wallet, compare data extracted to an expected value, response to determine values match load resource data, into a digital wallet, receive a transaction request, transmit prompt for transaction data, detect an interaction between authentication device and user computing device, extract resource information and process transaction request.  The claimed limitations which under its broadest reasonable interpretation, covers performance of transaction process.  Such concepts can be found in the abstract category of commercial interactions and sales activities.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process using a processing device to (1) write data on a near-field communication chip, wherein clauses do not affect the operation of limitation 1, but instead are data for consideration in limitation-insignificant activity of storing data (2) detect interaction between the communication chip and user computing device, the wherein clause limits the detect function of a tap or interaction with NFC distance- directed toward common communication processes in wireless 
In addition, when the claims are taken as a whole, the combination of steps as a whole do not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. The claimed limitations as a whole do no more than confine a transaction process within a particular technological field of endeavor. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a system comprising a memory device, a processing device coupled to the memory device, and an executable computer-readable program code- . –is purely functional and generic.   Nearly every computer system will include a memory device, processing device and executable See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of writing data, detecting interaction between devices, extracting data, populating data, comparing and loading data, receiving request, transmitting prompts, detecting interactions between devices, extracting data and processing transactions is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
As discussed above under step 2A prong 2, the combination of parts is not directed toward a particular technological process as none of the recited functions as a combination of parts provides any particular technological process directed toward a technological technique, but instead is a combination of parts to perform the abstract idea.  
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses the writing and detecting functions at a high level without any details on implementation but instead provides only expected results.  The specification recites that any NFC hardware may be applied to store data using standard codes and any communication protocols (see para 0007, para 0026, para 0031, para 0045, para 0048).  The specification discloses the detecting interaction and extracting process also at a high level with an expected result (see para 0004, para 0025, para 0062, para 0068).   The specification in para 0007 discloses “the resource information written onto the NFC chip comprises at least one of credit card information, debit card information, account information, user information, user profile information, shipping information, authentication preference information, transaction amount threshold information, approved transaction type information, prohibited transaction type
information, an image associated with the user, and transaction rules.”  The specification discloses the specific algorithm as “The dynamic resource value may comprise a multi-character code that is based on a specific algorithm associated with a user profile of the user 110 that is associated with the contactless NFC chip (and the physical card), such that the dynamic resource value at any given time will match an expected dynamic resource value that can be determined based on the specific algorithm.” (para 0028) 
With respect to tap or interaction within NFC distance, this technology is old and well known.  The claim simply confines the transaction process to NFC communication.  As  a tap of a mobile device to a merchant access device (e.g. near-field communication (NFC) transaction or other contactless/proximity transaction), US Pub No. 2014/0101034 A1 by Tanner et al (0036)- the consumer may present, tap or wave the mobile device…on or proximate to a NFC reader device…associated with the merchant during a purchase transaction (for example, tapping the mobile device near a point-of-sale (POS) device having an integrated NFC reader). The NFC reader device and the mobile device 102 interact to provide payment account information from the mobile device 102 to the NFC reader device for use in the transaction.  US Pub No. 2010/0078472 a1 by Lin et al- para 0017- a transaction may be initiated between two NFC-enabled devices by way of an NFC tap operation
Additional evidence to the technology applied to perform transactions similar to the claimed technology to perform a transaction includes:
US Pub No. 2019/0095925 A1 by Gabriele et al; US Pub No. 2019/0009168 A1 by Aman et al; US Pub No. 2018/0315048 A1 by Xiu et al; US Pub No. 2017/0352035 A1 by Geraud; US Pub No. 2017/0185993 A1 by Sawant
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. 
In reference to claims 2 and 4-7 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward 
In reference to Claims 8-14:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a computer program product comprising at least one non-transitory compute readable medium, as in independent Claim 8 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Medium claim 8 corresponds to system claim 1.  Therefore, claim 8 has been analyzed and rejected as being directed toward an abstract idea of the 
STEP 2A Prong 2: Medium claim 8 corresponds to system claim 1.  Therefore, claim 8 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1. 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. The additional elements recited in the claim beyond the abstract idea include a computer program product comprising a computer readable medium -is purely functional and generic. Nearly every computer program product will include a instructions capable of performing the functions “write” data onto a chip, detect interaction between the chip and computing device, extract data, populate the data, compare data, load data receive request transmit a prompt, detect an interaction between devices, extract data and process transaction. As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Medium claim 8 instructions corresponds to system functions claim 1.  Therefore, claim 8 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any 
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory.  In reference to claims 9 and 11-15 these dependent claim have also been reviewed with the same analysis as independent claim 8. Dependent claim 9 is directed toward user devices to perform the transaction- a common business practice.  Dependent claim 11 is directed toward the data content stored- directed toward data content for transactions- a common business practice.  Dependent claim 12 is directed toward POS- a common device used in transactions.  Dependent claim 13 is directed toward a NFC reader- common technology for use in transaction communications.  Dependent claim 14 is directed toward populating data for transaction- a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 8. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 9-15 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 15 and 17-20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a computer implemented method, as in independent Claim 15 and the 
STEP 2A Prong 1. Method claim 15 corresponds to system claim 1.  Therefore, claim 15 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward transaction activity a sub-category of Methods of Organizing Human Activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Method claim 15 corresponds to system claim 1.  Therefore, claim 15 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1. 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. The additional elements recited in the claim beyond the abstract idea include a computer system comprising a computer processing device and non-transitory computer readable medium comprising instruction code the processor performing the functions -is purely functional and generic. Nearly every computer processor is capable with instructions are capable of performing the functions “write” data onto a chip, detect interaction between the chip and computing device, extract data, populate the data, compare data, load data receive request transmit a prompt, detect an interaction between devices, extract data and process transaction. As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Medium claim 8 instructions corresponds to system functions claim 1.  Therefore, claim 8 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field. 
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory.  In reference to claims 16 and 18-20 these dependent claim have also been reviewed with the same analysis as independent claim 15. Dependent claim 16 is directed toward user devices to perform the transaction- a common business practice.  Dependent claim 18 is directed toward the data content stored- directed toward data content for transactions- a common business practice.  Dependent claim 19 is directed toward POS- a common device used in transactions.  Dependent claim 20 is directed toward a NFC reader- common technology for use in transaction communications.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 15. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 16 and 18-20 are directed towards patent eligible subject matter, they are invited 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-6, Claim 8-9 and 11-13, Claims 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2013/0134216 A1 by Spodak et al. (Spodak) in view of US Pub No. 2016/0164680 A1 by Liao et al. (Liao) and further in view of US Pub No. 2012/0011063 A1 by Killian et al. (Killian)
Claim Interpretation: The examiner is interpreting the relational database by its common meaning.  A relational database is a type of database that stores and provides access to data points that are related to one another. Relational databases are based on the relational model, an intuitive, straightforward way of representing data in tables. In a relational database, each row in the table is a record with a unique ID called the key.
In reference to Claim 1:
 Spodak teaches:
(Currently Amended) A system for secure contactless distribution of dynamic resources ((Spodak) in at least FIG. 1), the system comprising: 
a memory device ((Spodak) in at least para 0039, para 0167); and
a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code ((Spodak) in at least para 0039, para 0071, para 0167) to:
write resource information onto a near field communication (NFC) chip associated with a user, wherein the resource information is stored in the form of a standard code that is readable by NFC reader devices ((Spodak) in at least para 0007, para 0069, para 0076, para 0079, para 0101, para 0106, para 0114-0115, para 0131, para 0138, para 0141, para 0144);
detect an NFC interaction between the NFC chip associated with the user and a computing device of the user, wherein the NFC interaction comprises a tap or interaction within an NFC interaction distance ((Spodak) in at least para 0131, para 0135, para 0138 wherein the prior art teaches a confirmation that information was received is provides):
cause the computing device of the user to extract the resource information from the NFC chip associated with the user, including a dynamic data value, wherein the dynamic data value comprises a multi-character code that is based on a specific algorithm associated with a user dataset of the user ((Spodak) in at least para 0004 wherein the prior art teaches “Mobile devices increasingly have short range communication capabilities, such as near field communication (NFC) capabilities or Bluetooth capabilities”; para 0007 wherein the prior art teaches “; such as emulating the magnetic stripe of the traditional card, the NFC communication of the traditional card”; para 0039, para 0042, para 0044;  wherein the prior art teaches “range communication link, such as an NFC communication link “; para 0048-0051 wherein the prior art teaches format plurality of format codes, para 0054 wherein the prior art teaches “universal card 110 can also include a radio communications apparatus 117 to emulate an access card which uses a radio communications apparatus. …. The ID number transmitted by the radio communications apparatus 117 can be programmed so that the universal card can programmed to emulate different traditional access cards. When programming the universal card 110 to emulate an access card, it may be desirable to verify the identity of the user prior to programming the universal card 110. Examples of user verification are discussed below”; para 0066-0067 wherein the prior art teaches ““ Once the user selects 310 an action for programming, the data required for the programming action is determined 311. In order for the universal card to be programmed to emulate a magnetic stripe of a payment card, the universal card would need all the data required to be in the dynamic required stripe. The data could include all the information needed to fill Track 1 and Track 2, as discussed above and shown in Tables 1 and 2. … the required data is not available, the user is prompted to select 310 another action for programming.”, para 0069, para 0079, para 0122, para 0124, para 0126, para 0141-0142); …
in response to determining that the dynamic data value matches the expected dynamic data value ((Spodak) in at least para 0125, para 0131, para 0133, para 0139), … load the resource information into a digital wallet stored in the computing device of the user ((Spodak) in at least para 0041, para 0095, para 0125, para 0131), wherein loading the resource information comprises identifying one or more information fields within the resource information based on one or more data positions within the standard code ((Spodak) in at least Table 1-3; para 0052, para 0105-0106 wherein the prior at teaches the universal card emulates account card data fields)
receive a transaction request associated with the user ((Spodak) in at least para 0114, para 0116, para 0134, para 0149);
transmit, to the computing device of the user, a prompt for transaction information associated with the transaction request ((Spodak) in at least para 0114-0115, para 0139, para 0141);
detect, at a transaction authentication device, an NFC interaction between the transaction authentication device and the computing device of the user ((Spodak) in 
extract the resource information ((Spodak) in at least para 0069, para 0084, para 0101, para 0105, para 0106); and 
process the requested transaction using the extracted resource information ((Spodak) in at least para 0138-0139, para 0141-0142, para 0144, para 0153-0154, para 0159, para 0156-0166).
Spodak does not explicitly teach:
compare the dynamic data value to an expected dynamic data value stored in a relational database associated with the user to determine that the dynamic data value matches the expected dynamic data value 
automatically load the resource information into a digital wallet stored in the computing device of the user, 
Liao teaches:
compare the dynamic data value to an expected dynamic data value stored in a relational database associated with the user to determine that the dynamic data value matches the expected dynamic data value ((Liao) in at least para 0069, para 0072, para 0078)
Both Spodak and Liao teach comparing stored data.  Liao teaches the motivation of a relational database (i.e. tables) in order to store new tokens together with associated identifiers in order to enable the detection of a token and extracted identifiers 
Killian teaches:
compare the dynamic data value to an expected dynamic data value stored in a relational database associated with the user to determine that the dynamic data value matches the expected dynamic data value ((Killian) in at least Abstract; para 0056, para 0067) 
in response to determining that the dynamic data value matches the expected dynamic data value, automatically load the resource information into a digital wallet stored in the computing device of the user, … ((Killian) in at least Abstract; para 0044-0045, para 0047, para 0056, para 0067) 
Both Spodak and Killian are directed toward loading account data on a wallet.  Killian teaches the motivation of automatic loading of account data in a wallet so that the user can apply parameters for transactions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the loading of account data in a wallet of Spodak to include automatic loading functions of Killian since Killian teaches the motivation of automatic loading of account data in a wallet so that the user can apply parameters for transactions.
In reference to Claim 2:
The combination of Spodak, Liao and Killian discloses the limitations of independent claim 1.  Spodak further discloses the limitations of dependent claim 2
(Original) The system of claim 1 (see rejection of claim 1 above), wherein the computing device of the user comprises 
a mobile phone, a wearable device, an Internet-of-things device, or a laptop computer.((Spodak) in at least para 0004, para 0089)
In reference to Claim 4:
The combination of Spodak, Liao and Killian discloses the limitations of independent claim 1.  Spodak further discloses the limitations of dependent claim 4.
(Previously Presented) The system of claim 1 (see rejection of claim 1 above), 
wherein the NFC chip associated with the user is embedded in a physical card ((Spodak) in at least para 0007, para 0039, para 0044-0045, para 0065, para 0114-0115, para 0122, para 0124, para 0129, para 0131, para 0135, para 0138), an wherein the resource information written onto the NFC chip comprises at least one of credit card information, debit card information, account information, user information, user profile information, shipping information, authentication preference information, transaction amount threshold information, approved transaction type information, prohibited transaction type information, an image associated with the user, and transaction rules. ((Spodak) in at least para 0069, para 0076, para 0079, para 0101, para 0106, para 0114-0115, para 0131, para 0138, para 0141, para 0144)
In reference to Claim 5:
The combination of Spodak, Liao and Killian discloses the limitations of independent claim 1.  Spodak further discloses the limitations of dependent claim 5.
(Original) The system of claim 1 (see rejection of claim 1 above), 
wherein the transaction authentication device comprises a point of sale device ((Spodak) in at least para 0106, para 0124)
In reference to Claim 6:
The combination of Spodak, Liao and Killian discloses the limitations of independent claim 1.  Spodak further discloses the limitations of dependent claim 6.

wherein the transaction authentication device comprises an NFC reader device associated with the user.((Spodak) in at least para 0039, para 0065, para 0105-0106, para 0131)
In reference to Claim 8:
Spodak teaches:
(Currently Amended) The computer program product of 8 instructions executed by a processor correspond to the functions of system claim 1.  The additional limitations recited in claim 8 that go beyond the limitations of claim 1 include the computer program product comprising at least one or more non-transitory computer readable medium comprising computer instructions ((Spodak) in at least para 0039, para 0071, para 0167)  for performing the functions that correspond with system claim 1. 
Therefore, claim 8 has been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to Claim 9:
The combination of Spodak, Liao and Killian discloses the limitations of independent claim 8.  Spodak further discloses the limitations of dependent claim 9
Medium claim 9 limitations corresponds to system claim 2 limitations.  Therefore, claim 9 has been analyzed and rejected as previously discussed with respect to claim 2
In reference to Claim 11:
The combination of Spodak, Liao and Killian discloses the limitations of independent claim 8.  Spodak further discloses the limitations of dependent claim 11
Medium claim 11 limitations corresponds to system claim 4 limitations.  Therefore, claim 11 has been analyzed and rejected as previously discussed with respect to claim 4.
In reference to Claim 12:
The combination of Spodak, Liao and Killian discloses the limitations of independent claim 8.  Spodak further discloses the limitations of dependent claim 12
Medium claim 12 limitations corresponds to system claim 5 limitations.  Therefore, claim 12 has been analyzed and rejected as previously discussed with respect to claim 5.
In reference to Claim 13:
The combination of Spodak, Liao and Killian discloses the limitations of independent claim 8.  Spodak further discloses the limitations of dependent claim 13
Medium claim 13 limitations corresponds to system claim 6 limitations.  Therefore, claim 13 has been analyzed and rejected as previously discussed with respect to claim 6
In reference to Claim 15:
Spodak teaches:
(Currently Amended) The computer implemented method of 15 steps correspond to the functions of system claim 1.  The additional limitations recited in claim 15 that go beyond the limitations of claim 1 include a computing system comprising a computing 
Therefore, claim 15 has been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to Claim 16:
The combination of Spodak, Liao and Killian discloses the limitations of independent claim 15.  Spodak further discloses the limitations of dependent claim 16
Method claim 16 limitations corresponds to system claim 2 limitations.  Therefore, claim 16 has been analyzed and rejected as previously discussed with respect to claim 2
In reference to Claim 18:
The combination of Spodak, Liao and Killian discloses the limitations of independent claim 15.  Spodak further discloses the limitations of dependent claim 18
Method claim 18 limitations corresponds to system claim 4 limitations.  Therefore, claim 18 has been analyzed and rejected as previously discussed with respect to claim 4
In reference to Claim 19:
The combination of Spodak, Liao and Killian discloses the limitations of independent claim 15.  Spodak further discloses the limitations of dependent claim 19
Method claim 19 limitations corresponds to system claim 5 limitations.  Therefore, claim 19 has been analyzed and rejected as previously discussed with respect to claim 5
In reference to Claim 20:
The combination of Spodak, Liao and Killian discloses the limitations of independent claim 15.  Spodak further discloses the limitations of dependent claim 20
Method claim 20 limitations corresponds to system claim 6 limitations.  Therefore, claim 20 has been analyzed and rejected as previously discussed with respect to claim 6
Claim 7 with respect to claim 1 above, claim 14 with respect to claim 8 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2013/0134216 A1 by Spodak et al. (Spodak) in view of US Pub No. 2016/0164680 A1 by Liao et al. (Liao) and further in view of US Pub No. 2012/0011063 A1 by Killian et al. (Killian), and further in view of US Pub No. 2009/0043681 A1 by Shoji et al. (Shoji)
In reference to Claim 7:
The combination of Spodak, Liao and Killian discloses the limitations of independent claim 1.  Spodak further discloses the limitations of dependent claim 7.

Spodak does not explicitly teach:
populating billing information and shipping information for the transaction based on the extracted resource information.
Shoji teaches:
populating billing information and shipping information for the transaction based on the extracted [decrypted] resource information.((Shoji) in at least FIG. 43; para 0278-0284, para 0383-0386, para 0389-0395, para 0630-0643)
Both Spodak and Shoji are directed toward transactions that incorporate ic cards and electronic wallets and teach loading data into wallets.  Shoji teaches the motivation of utilizing decrypted card information that includes both billing and address/shipping information in order to use for settlement purposes.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data extracted/decrypted of IC/chip cards of Spodak to include the teaching of Shoji since Shoji teaches the motivation of utilizing decrypted card information that includes both billing and address/shipping information in order to use for settlement purposes.
In reference to Claim 14:
The combination of Spodak, Liao and Killian discloses the limitations of independent claim 8.  Spodak further discloses the limitations of dependent claim 14
Medium claim 14 limitations corresponds to system claim 7 limitations.  Therefore, claim 14 has been analyzed and rejected as previously discussed with respect to claim 7
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub No. 2010/0217682 A1 by Chan is cited for teaching in para 0037 –card information for the selected card may be sent from the electronic wallet to automatically populate the fields (as listed above) in fillable electronic form 600A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/MARY M GREGG/ Examiner, Art Unit 3697